Defendant pled nolo contendere to several burglary offenses and as a condition of probation the trial court ordered that he pay restitution to the victims. A portion of the restitution award corresponded to an incident of burglary on March 10,1987, that was not covered by the plea agreement and for which defendant was not convicted. Defendant appeals from that portion of the restitution award.
“An order of restitution must relate to the damage caused by the criminal conduct for which the defendant was convicted.” State v. Knapp, 147 Vt. 56, 60, 509 A.2d 1010, 1012 (1986). That *646link is absent with respect to the portion of the restitution award at issue. The record reveals that damages allocated to the March 10 burglary amounted to $550. The total losses from which the trial court calculated the restitution award should be reduced by'that amount, and a new order entered accordingly.

Reversed and remanded.